Exhibit 10.06D

FOURTH
EXTENSION AND MODIFICATION
OF
EMPLOYMENT AGREEMENT

THIS FOURTH EXTENSION AND MODIFICATION OF EMPLOYMENT AGREEMENT (the “Extension”)
is entered into as of March 14, 2005 by and between California Coastal
Communities, Inc., a Delaware corporation (“Employer”), and RAYMOND J. PACINI
(“Executive”).

W I T N E S S E T H:

WHEREAS, Executive and Employer have entered into an Employment Agreement dated
as of May 1, 1998, an Extension and Modification of Employment Agreement dated
December 7, 1999,  a Second Extension and Modification of Employment Agreement
dated April 30, 2001, and a Third Extension and Modification of Employment
Agreement dated March 17, 2003 (collectively, the “Employment Agreement”),
through which Executive has provided various executive capacities to Employer
and Employer has obtained various executive services by Executive; and

WHEREAS, Employer desires to obtain the benefit of continued service from
Executive by extending the Employment Agreement, and Executive desires to render
continued services to Employer by extending the Employment Agreement pursuant to
the terms and conditions of this Extension;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, the parties agree as follows:


SECTION 1.           CONTINUING EFFECTIVENESS OF EMPLOYMENT AGREEMENT.  EXCEPT
TO THE EXTENT OF ANY MODIFICATION MADE PURSUANT TO THE TERMS OF THIS EXTENSION,
THE EMPLOYMENT AGREEMENT SHALL CONTINUE TO REMAIN IN FULL FORCE AND EFFECT
FOLLOWING THE DATE HEREOF.


SECTION 2.           EXTENSION OF TERM.  EMPLOYER AND EXECUTIVE HEREBY AGREE TO
EXTEND THE TERM OF THE EMPLOYMENT AGREEMENT UNTIL APRIL 30, 2007.


SECTION 3.           BASE SALARY.  EFFECTIVE JANUARY 1, 2005 AND UNTIL THE
EXPIRATION OF THE TERM SET FORTH IN SECTION 2 ABOVE, EMPLOYER AGREES TO PAY
EXECUTIVE A BASE SALARY OF AT LEAST THREE HUNDRED AND THIRTY THOUSAND DOLLARS
($330,000) PER YEAR IN SEMI-MONTHLY INSTALLMENTS ON THE SAME DATES THE OTHER
SENIOR OFFICERS OF EMPLOYER ARE PAID.


SECTION 4.  OUTSIDE CONSULTING.  SUBJECT TO THE PRIOR APPROVAL OF THE
COMPENSATION COMMITTEE OF EMPLOYER’S BOARD OF DIRECTORS, EXECUTIVE MAY BE
PERMITTED TO ACT AS AN OUTSIDE CONSULTANT OR DIRECTOR TO COMPANIES AND
BUSINESSES THAT ARE NOT IN COMPETITION WITH EMPLOYER.   THERE SHALL BE NO
REDUCTION IN THE COMPENSATION TO BE PAID TO EXECUTIVE UNDER THE EMPLOYMENT
AGREEMENT, PROVIDED THAT THE CONSULTING SERVICES RENDERED BY EXECUTIVE DO NOT
HAVE A MATERIAL ADVERSE EFFECT ON EXECUTIVE’S ABILITY TO RENDER SERVICES TO
EMPLOYER UNDER


 


1

--------------------------------------------------------------------------------



 


THE EMPLOYMENT AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Extension as of the date
first above written.

 

“EMPLOYER”

 

CALIFORNIA COASTAL COMMUNITIES, INC.

 

By 

        /s/  SANDRA G. SCIUTTO

 

Sandra G. Sciutto

 

Chief Financial Officer

 

 

“EXECUTIVE”

 

/s/  RAYMOND J. PACINI

Raymond J. Pacini

 

 

2

--------------------------------------------------------------------------------

 